DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
This action is in response to Applicant’s response filed on 01/24/2022. Claims 1-19 are considered in this office action. Claims 3-5, 12-14, and 17 are withdrawn. Claims 1-2, 6-11, 15-16, and 18-19 are pending examination.

Specification
The disclosure is objected to because of the following informalities:
Par. [0018] line 3 “bcomes” should read “becomes”
Par. [0026] line 6 “incresing" should read “increasing”
Par. [0042] line 1 “may a control” should read “may perform a control”
Par. [0046] line 11 “third dimension” should read “three dimensional”
Par. [0048] line 1 “may a control” should read “may perform a control”
Par. [0049] line 2 “spension” should read “suspension”
Par. [0050] line 4 “seped” should read “speed”
Par. [0052] line 3 “liitation" should read “limitation”
Par. [0053] line 4 should have a period at the end of the sentence
Par. [0062] line 4 “streadily” should read “steadily”
Par. [0066] line 3 “changed” should read “change”
Par. [0069] lines 1 and 4 “Fractive” should read “Ftractive” and line 3 “coefficience” should read “coefficient”
Par. [0073] line 6 “veicel” should read “vehicle”
Par. [0074] line 4 “aceleration” should read “acceleration”
Par. [0077] line 6 “transversal” should read “transverse”
Par. [0078] lines 1-2; it is unclear what is meant by the phrase “For example, in the case of P control, the weight is classified even at the normal grade…”
Par. [0081] lines 6 and 8 “stratedgy” should read “strategy” and line 8 “mnimizing" should read “minimizing”
Par. [0084] line 5 “sensore” should read “sensor” and line 9 “tranining" should read “training”
Par. [0085] line 5 “varialbe" should read “variable” and line 8 “transversal” should read “transverse”
Par. [0086] lines 1 and 4 “masured” should read “measured”
Par. [0087] lines 1 and 4 “masured” should read “measured” and line 2 “refernce” should read “reference”
Par. [0088] line 2 “vehicle vehicle” should read “vehicle”
Par. [0094] line 1 “weigh” should read “weight”
Par. [0096] line 5 “form” should read “from”
Appropriate correction is required.

Claim Objections
Claims 9, 11, and 18-19 are objected to because of the following informalities:
Claim 9 line 6 and claim 19 line 6 “incresing" should read “increasing”
Claim 11 line 4 “danger is when” should read “danger when”
Claim 18 line 6 “vheicle" should read “vehicle”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 6, the limitation “classify a grade of weight based on the weight of the autonomous vehicle and road frictions” is not adequately described in the specification. Par. [0074] of the instant specification describes the autonomous vehicle control device 100 estimates a grade based on the weight of the vehicle and the friction with the road “based on a stop distance resulting from the speed and the aceleration identified by using an experimental value in a development stage”, however this does not explain in sufficient detail how one would classify a “grade of weight” of the vehicle based on the road friction. All other mentions of friction with regards to classifying a weight grade in the instant specification merely recite a grade of weight is estimated based on the vehicle weight and the road friction and no further instructions or description of how one would use the road friction to classify a grade of weight of the vehicle are provided. Thus, the claim fails to satisfy the written description requirement. For the purposes of examination, Examiner is interpreting claim 6 to mean “classify a grade of weight based on the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “limitedly” in claims 8 and 18 is a relative term which renders the claim indefinite. The term “limitedly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the specification does give examples of the limited autonomous driving function in Par. [0087], no explicit definition or standard is provided such that one of ordinary skill in the art would know what exactly the term “limitedly” means in context of the claimed invention or how and in what way the autonomous driving function is to be claim 8 with claim 9 (for example: “…perform the autonomous driving function limitedly when the weight of the autonomous vehicle is greater than the first predetermined value and less than a second predetermined value; wherein performing the autonomous function limitedly includes performing at least one of lowering a maximum limit speed, increasing a distance from a front vehicle, deactivating a lane changing function, deactivating an overtaking function, or increasing a deceleration based on a road curvature.”), and to combine claim 18 with claim 19 (for example: “…when the weight of the autonomous vehicle is greater than the first predetermined value and less than a second predetermined value, performing the autonomous driving function limitedly; wherein performing the autonomous function limitedly includes performing at least one of lowering a maximum limit speed, increasing a distance from a front vehicle, deactivating a lane changing function, deactivating an overtaking function, or increasing a deceleration based on a road curvature;…”), as amending the language of claim 8 and claim 18 with the language of claim 9 and claim 19, respectively, which defines “performing the autonomous driving function limitedly” would overcome the indefiniteness rejection.
Regarding claim 19, the claim is written as depending from claim 17, however claim 17 has been withdrawn. For the purposes of examination, Examiner is interpreting claim 19 as depending from claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 6-11, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Higashitani et al. (US 2019/0299947 A1).
Regarding claim 1, Higashitani discloses “An apparatus for controlling an autonomous vehicle (Abstract line 1 teaches an ECU operating as a vehicle control device), the apparatus comprising: a processor (Par. [0042] lines 1-6 teaches the vehicle control device is realized using a computer system composed of a central processing device (CPU) and memory) configured to: perform a control operation (Par. [0029] lines 1-4 teaches the vehicle control device generates and transmits an instruction signal to a steering angle control device, a driving force control device, and a braking force control device): acquire a weight of the autonomous vehicle in real time (Par. [0038] lines 1-6 teaches a weight sensor detects a weight of load on the trailer, generates weight information of the trailer and transmits the weight information of the trailer to the trailer information transmission device); and provide an autonomous driving function based on the weight of the autonomous vehicle (Par. [0053] lines 1-9 teaches ; and a storage to store the weight of the autonomous vehicle and information regarding the autonomous driving function corresponding to the weight of the autonomous vehicle (Par. [0042] lines 1-6 teaches the vehicle control device is realized using a computer system composed of a central processing device (CPU) and memory; Par. [0037] lines 3-4 and Par. [0038] lines 1-6 teaches the weight sensor transmits the weight information of the trailer to the trailer information transmission device which then transmits the trailer data to the vehicle control device; Par. [0044] lines 1-3 and Par. [0053] lines 5-9 teaches the vehicle control device has functional elements including an automatic driving control part, and when the weight of the trailer exceeds a predetermined threshold value, that automatic driving control part limits the execution of the automatic driving control operation in the second automatic driving mode)”.
Regarding claim 6, Higashinati discloses all the limitations of claim 1 above, and further discloses “wherein the processor is configured to: classify a grade of weight based on the weight of the autonomous vehicle and road frictions (Par. [0045] lines 5-7 and Par. [0050] lines 1-4 teaches in a second automatic driving mode, in which the truck tractor is hauling/pulling the trailer, the number of control parameters used for performing the automatic driving control 
Regarding claim 7, Higashitani discloses all the limitations of claim 1 above, and further discloses “wherein the processor is configured to: perform the autonomous driving function by changing a control coefficient when the weight of the autonomous vehicle is equal to or less than a first predetermined value (Par. [0045] lines 5-7 and Par. [0050] lines 1-4 teaches in a second automatic driving mode, in which the truck tractor is hauling/pulling the trailer, the number of control parameters used for performing the automatic driving control operation is increased (i.e. control coefficients are changed); and Par. [0053] lines 4-8 teaches when the weight of the trailer exceeds a predetermined threshold value, the automatic control driving part 
Regarding claim 8, Higashitani discloses all the limitations of claim 7 above, and further discloses “wherein the processor is configured to: perform the autonomous driving function limitedly when the weight of the autonomous vehicle is greater than the first predetermined value and less than a second predetermined value (Par. [0053] lines 4-8 teaches when the weight of the trailer exceeds a predetermined threshold value, the automatic control driving part limits the execution of the automatic driving control operation in the second automatic driving mode; Par. [0160] lines 1-5 teaches the automatic driving control part detects whether one or more automatic driving limitation conditions are satisfied including an overweight condition (second predetermined value); and Fig. 12 and Par. [0180] lines 1-10 teaches when the automatic driving limitation conditions are satisfied (i.e. the overweight condition is satisfied and the trailer weight is greater than the second predetermined value), the automatic control driving part to perform the automatic driving limitation operation to stop the overall functions of the automatic driving control process and allow the driver to perform the manual operation)”.
Regarding claim 9, Higashitani discloses all the limitations of claim 8 above, and further discloses “wherein the processor is configured to: perform at least one of lowering a maximum limit speed, increasing a distance from a front vehicle, deactivating a lane changing function, deactivating an overtaking function, or incresing a deceleration based on a road curvature to perform the autonomous driving function limitedly (Par. [0052] lines 6-9 teaches the reduction of the automatic driving performance includes suppression of the vehicle speed, and the suppression of steering angle change and steering speed; and Par. [0125] lines 3-8 teaches the automatic driving control part adjusts the inter-vehicle distance between the truck tractor and the preceding vehicle on the basis of the weight of the trailer, where the inter-vehicle distance is increased as the weight is heavier)”.
Regarding claim 10, Higashitani discloses all the limitations of claim 8 above, and further discloses “wherein the processor is configured to: deactivate the autonomous driving function when the weight of the autonomous vehicle is greater than the second predetermined value (Fig. 12 and Par. [0180] lines 1-10 teaches when the automatic driving limitation conditions are satisfied (i.e. the overweight condition is satisfied and the trailer weight is greater than the second predetermined value), the automatic control driving part to perform the automatic driving limitation operation to stop the overall functions of the automatic driving control process and allow the driver to perform the manual operation)”.
Regarding claim 11, Higashitani discloses all the limitations of claim 10 above, and further discloses “where in the processor is configured to: transfer a control authority to a driver or control the autonomous driving function to lower a risk of danger is when the weight of the autonomous vehicle is greater than the second predetermined value (Fig. 12 and Par. [0180] lines 1-10 teaches when the automatic driving limitation conditions are satisfied (i.e. the overweight condition is satisfied and the trailer weight is greater than the second predetermined value), the automatic control driving part to perform the automatic driving limitation operation to stop the overall functions of the automatic driving control process and allow the driver to perform the manual operation)”.
Regarding claim 15, Higashitani discloses “A method for controlling an autonomous vehicle (Abstract line 1 teaches an ECU operating as a vehicle control device), the method comprising: acquiring a weight of the autonomous vehicle in real time (Par. [0038] lines 1-6 teaches a weight sensor detects a weight of load on the trailer, generates weight information of the trailer and transmits the weight information of the trailer to the trailer information transmission device); and providing an autonomous driving function based on the weight of the autonomous vehicle (Par. [0053] lines 1-9 teaches in the structure of the vehicle control device, the hauling determination part receives trailer data including the weight, and when the weight of the trailer exceeds a predetermined threshold value, the automatic driving control part limits the execution of the automatic driving control operation in the second automatic driving mode)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Higashitani et al. (US 2019/0299947 A1) in view of Pearson et al. (US 2020/0055521 A1).
Regarding claim 2, Higashitani teaches all the limitations of claim 1 above, however Higashitani does not explicitly teach “wherein the processor is configured to: estimate the weight of the autonomous vehicle by measuring a suspension height”.
	From the same field of endeavor, Pearson teaches “wherein the processor is configured to: estimate the weight of the autonomous vehicle by measuring a suspension height (Abstract lines 1-2 teaches methods and apparatus to determine vehicle weight information based on a ride height)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Higashitani to incorporate the teachings of Pearson to have the processor taught by Higashitani estimate the weight of the vehicle using a vehicle ride height as taught by Pearson.
	The motivation for doing so would be to enable calculations of weight associated with each of the wheels (Pearson, Par. [0025] lines 3-5).
Regarding claim 16, Higashitani teaches all the limitations of claim 15 above, however Higashitani does not explicitly teach “wherein acquiring the weight of the autonomous vehicle in real time further comprises: estimating the weight of the autonomous vehicle by measuring a suspension height or a braking distance resulting from a required deceleration of a vehicle”.
wherein acquiring the weight of the autonomous vehicle in real time further comprises: estimating the weight of the autonomous vehicle by measuring a suspension height (Abstract lines 1-2 teaches methods and apparatus to determine vehicle weight information based on a ride height) or a braking distance resulting from a required deceleration of a vehicle”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Higashitani to incorporate the teachings of Pearson to include in the method taught by Higashitani estimating the weight of the vehicle using a vehicle ride height as taught by Pearson.
	The motivation for doing so would be to enable calculations of weight associated with each of the wheels (Pearson, Par. [0025] lines 3-5).
Regarding claim 18, the combination of Higashitani and Pearson teaches all the limitations of claim 16 above, and further teaches “wherein providing the autonomous driving function further comprises: when the weight of the vehicle is equal to or less than a first predetermined value, performing the autonomous driving function by changing a control coefficient (Higashitani, Par. [0045] lines 5-7 and Par. [0050] lines 1-4 teaches in a second automatic driving mode, in which the truck tractor is hauling/pulling the trailer, the number of control parameters used for performing the automatic driving control operation is increased (i.e. control coefficients are changed); and Par. [0053] lines 4-8 teaches when the weight of the trailer exceeds a ; when the weight of the vheicle is greater than the first predetermined value and less than a second predetermined value, performing the autonomous driving function limitedly (Higashitani, Par. [0053] lines 4-8 teaches when the weight of the trailer exceeds a predetermined threshold value, the automatic control driving part limits the execution of the automatic driving control operation in the second automatic driving mode; Par. [0160] lines 1-5 teaches the automatic driving control part detects whether one or more automatic driving limitation conditions are satisfied including an overweight condition (second predetermined value); and Fig. 12 and Par. [0180] lines 1-10 teaches when the automatic driving limitation conditions are satisfied (i.e. the overweight condition is satisfied and the trailer weight is greater than the second predetermined value), the automatic control driving part to perform the automatic driving limitation operation to stop the overall functions of the automatic driving control process and allow the driver to perform the manual operation); and when the weight of the vehicle is greater than the second predetermined value, deactivating the autonomous driving function (Higashitani, Fig. 12 and Par. [0180] lines 1-10 teaches when the automatic driving limitation conditions are satisfied (i.e. the overweight condition is satisfied and the 
Regarding claim 19, the combination of Higashitani and Pearson teaches all the limitations of claim 18 above, and further teaches “wherein performing the autonomous driving function further comprises: performing at least one of lowering a maximum limit speed, increasing a distance from a front vehicle, deactivation a lane changing function, deactivating an overtaking function, or incresing a deceleration based on a road curvature (Higashinati, Par. [0052] lines 6-9 teaches the reduction of the automatic driving performance includes suppression of the vehicle speed, and the suppression of steering angle change and steering speed; and Par. [0125] lines 3-8 teaches the automatic driving control part adjusts the inter-vehicle distance between the truck tractor and the preceding vehicle on the basis of the weight of the trailer, where the inter-vehicle distance is increased as the weight is heavier)”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665